ANDERSON, Circuit Judge,
concurring specially:
I agree with the majority that we should affirm the district court’s judgment of dismissal because appellants’ negligence claim is not cognizable under Georgia medical malpractice law and, therefore, cannot form the basis for suit under the Federal Tort Claims Act (FTCA). I write separately because I reach this result on the basis of an analysis which is different from, and inconsistent with, that of the majority.
Respectfully, I submit that the majority misconstrues the issue before us. I agree that, under the facts of this appeal, Dr. *1585Desai is not a state actor. However, the issue we must decide is the substance of the law which is to be applied. Because this is a FTCA case, it is clear that the district court properly looked to Georgia medical malpractice law. But it is also clear that, under the Supremacy Clause, Georgia law applies only to the extent that it is consistent with the United States Constitution. If the Georgia Supreme Court’s opinion in Atlanta Obstetrics & Gynecology v. Abelson, 260 Ga. 711, 398 S.E.2d 557 (1990), articulated an unconstitutional rule of law, the district court could not properly apply it in construing Georgia’s medical malpractice scheme. Therefore, we must consider appellants’ constitutional challenge to determine whether the district court correctly implemented Georgia law in dismissing appellants’ FTCA claim.1
In order to determine whether the Georgia law precluding wrongful birth actions is constitutional, we must first determine the appropriate standard of review. This is not a simple task. In Roe v. Wade, 410 U.S. 113, 155, 93 S.Ct. 705, 728, 35 L.Ed.2d 147 (1973), the Supreme Court held that abortion was a fundamental right and, therefore, applied strict scrutiny review to Texas’ criminal prohibition of abortion. The Court continued to apply strict scrutiny to state laws restricting abortion through the mid-1980’s. See Thornburgh v. American College of Obstetricians and Gynecologists, 476 U.S. 747, 759, 106 S.Ct. 2169, 2178, 90 L.Ed.2d 779 (1986); Akron v. Akron Center for Reproductive Health, Inc., 462 U.S. 416, 427, 103 S.Ct. 2481, 2491, 76 L.Ed.2d 687 (1983). However, in Webster v. Reproductive Health Services, 492 U.S. 490, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989), the Court clearly abandoned strict scrutiny analysis in upholding the constitutionality of a Missouri viability testing provision. Chief Justice Rehnquist’s opinion, joined by Justices White and Kennedy, upheld the provision under rational basis review. Id. at 520, 109 S.Ct. at 3058. Justice Scalia’s concurring opinion explicitly called for overruling Roe and the eonsti-tutional framework it established. Id. at 532, 109 S.Ct. at 3064. Finally, Justice O’Connor’s concurring opinion upheld the statute because it did not “impose an undue burden on a woman’s abortion decision.” Id. at 530, 109 S.Ct. at 3063. This opinion reflects Justice O’Connor’s view that “[i]f the particular regulation does not ‘unduly burden’ the fundamental right [to choose abortion], then our evaluation of that regulation is limited to our determination that the regulation rationally relates to a legitimate state purpose,” rather than application of strict scrutiny. Akron, 462 U.S. at 453, 103 S.Ct. at 2504 (O’Connor, J., dissenting) (citation omitted).
In Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 993, 51 L.Ed.2d 260 (1977), the Court provided guidance to lower courts interpreting decisions like Webster in which “a fragmented Court decides a case and no single rationale explaining the result enjoys the assent of five Justices.” The Court instructed that “the holding of the Court may be viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds.” Id., 97 S.Ct. at 993 (quoting Gregg v. Georgia, 428 U.S. 153, 169 n. 15, 96 S.Ct. 2909, 2923 n. 15, 49 L.Ed.2d 859 (1976) (opinion of Stewart, Powell, and Stevens, JJ.)); see also S.J. Groves & Sons Co. v. Fulton County, 920 F.2d 752, 765 n. 18 (11th Cir.), cert. denied, — U.S. —, 111 S.Ct. 2274, 114 L.Ed.2d 725 and — U.S. —, 111 S.Ct. 2893, 115 L.Ed.2d 1057 (1991) (applying Marks rule). In a recent opinion, the Third Circuit applied this principle to the Court’s abortion jurisprudence and persuasively concluded that Justice O’Connor’s opinion in Webster provided the narrowest grounds for deciding that case. Planned Parenthood v. Casey, 947 F.2d 682, 692-97 (3rd Cir.1991), cert. granted, — U.S. —, 112 S.Ct. 931-32, 117 L.Ed.2d 104 (1992). I agree. In Justice O’Connor’s view, a court should apply strict scrutiny review only to regulations on abortion that impose an undue burden *1586and rational basis review to those, as in Webster, which do not. Id. at 697. Therefore, we should apply strict scrutiny review to Georgia’s decision not to recognize a cause of action for wrongful birth if it “significantly burdens a woman’s abortion decision,” Planned Parenthood Ass’n v. Miller, 934 F.2d 1462, 1469 n. 11 (11th Cir.1991), and rational basis review if the burden on a woman’s decision is only minor.
After careful consideration, I conclude that Georgia’s refusal to recognize a cause of action for wrongful birth does not place a significant burden on a woman’s right to decide whether to terminate a pregnancy. Appellants argue that Georgia’s law constitutes a heavy burden on this right because, by immunizing from liability doctors who fail to provide information necessary for making an abortion decision, the law encourages the negligent withholding of that information. It is well recognized that one of the functions of the tort law is to deter negligent acts, and, therefore, I agree that Georgia’s law has some tendency to encourage carelessness on the part of doctors with respect to advising patients about abortion matters. However, because Georgia’s nonrecognition of suits for wrongful birth neither actively interferes with a woman’s abortion decision nor removes all deterrents to a doctor negligently failing to give information necessary to making an informed choice, I cannot agree with appellants that Georgia’s law constitutes an undue burden warranting strict scrutiny.
In reaching this conclusion, I rely on recent Supreme Court cases where the Court has declined to subject to strict scrutiny far greater burdens on a woman’s right to choose to terminate her pregnancy. In Webster, for example, the Court approved a Missouri law requiring a doctor to conduct certain tests to determine a fetus’ viability prior to performing an abortion, except in “situations where it would be careless and imprudent to do so.” 109 S.Ct. at 3060 (O’Connor, J., concurring). Under this law, a doctor who fails to perform viability tests has a legal obligation to prove that the tests were imprudent, rather than merely show that the doctor exercised “that degree of care, skill, and proficiency which is commonly exercised by the ordinarily skillful, careful, and prudent physician, engaged in a similar practice under the same or similar conditions.” Yoos v. Jewish Hosp. of St. Louis, 645 S.W.2d 177, 183 (Mo.App.1982) (quoting Rauschelbach v. Benincasa, 372 S.W.2d 120, 124 (Mo.1963) (standard of care imposed on doctor in medical malpractice case). It seems clear, then, that, in many cases, Missouri’s law would require doctors to perform tests which they would not otherwise perform in the exercise of professional judgment. Nonetheless, as discussed above, five Justices upheld Missouri’s law under a rational basis standard. See also Rust v. Sullivan, — U.S. —, 111 S.Ct. 1759, 1776-78, 114 L.Ed.2d 233 (1991) (no undue burden on abortion right where federal regulations prohibited projects receiving Title X funds from (1) counseling concerning, (2) referring for, or (3) advocating abortion as a method of family planning).
Georgia’s law, on the other hand, does not similarly require a doctor to deviate from ordinary practice in advising pregnant women. At most, appellants raise a speculative fear that removing the threat of medical malpractice liability will, in some cases, result in women receiving less information with respect to their abortion decisions. The indirect burden Georgia’s law places on the abortion right certainly is no greater than the one the Court found merited only rational basis review in Webster.
The existence of other deterrents to a doctor negligently failing to give information related to a woman’s abortion decision further persuades me that Georgia’s law does not unduly burden the abortion right. Even in the absence of the threat of liability for medical malpractice, doctors still have an ethical and professional duty to give full information and advice regarding matters crucial to an informed medical decision. Furthermore, appellants conceded at oral argument that a doctor who negligently failed to provide this information to a pregnant woman still runs the risk of having Georgia’s Board of Medical Examiners determine that the doctor’s deficient *1587performance merits suspension or revocation of the doctor’s medical license. See O.C.G.A. § 43-34-37.
Georgia’s medical malpractice law easily satisfies the rational basis standard applicable to minor burdens on the right to choose abortion. In Abelson, 398 S.E.2d at 563, the Georgia Supreme Court explained its refusal to recognize a cause of action for wrongful birth absent a clear mandate by the legislature, observing that “ ‘wrongful birth’ does not fit within the parameters of traditional tort law.” Appellants have failed to advance any argument why this court should find that the Georgia Supreme Court’s decision to leave to the legislature resolution of a difficult policy question is not rational. Therefore, I conclude that Georgia’s law passes constitutional muster, and that the district court properly applied Abelson to bar appellants’ PTCA claim.

. Appellants’ arguments that Georgia’s medical malpractice law violates equal protection are without merit and do not require discussion.